EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Pisano on 09/08/2021.

The application has been amended as follows: 

Claims 15,16,18 and 19 comprise a “(withdrawn)” claim status.
Amend claim status of claims 15,16,18 and 19 to read “(cancelled).”

Claims 8 and 26 comprise a “(previously presented)” claim status.
Amend claim status of claims 8 and 26 to read “(cancelled).”

In addition amended after RCE submission dated 12/06/2021;

Claim 1 recites the limitations “parallel to a horizontal plane” in line 20.
Amend the limitations of claim 1 in line 20 to read --parallel to a vertical plane--.

Claim 1 recites the limitations “orthogonal to a horizontal plane” in line 22.
Amend the limitations of claim 1 in line 22 to read --orthogonal to a vertical plane --.

Claim 21 recites the limitations “parallel to a horizontal plane” in line 18.
Amend the limitations of claim 21 in line 18 to read --parallel to a vertical plane--.

Claim 21 recites the limitations “orthogonal to a horizontal plane” in line 20.
Amend the limitations of claim 21 in line 20 to read --orthogonal to a vertical plane--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:


the first and second actuators are disposed at opposite ends of a side of the bore, the first and second hold arms being disposed in between the first and second actuators and are translatable in a direction parallel to a vertical plane disposed in between the first and second actuators, where a portion of the first and second hold arms translate in a direction orthogonal to the vertical plane, and 
the proximal end of the body is coupled to a distal end of a seed dispenser that is supported on movable supports that allow movement of the seed dispenser and the seeder head to align the distal end of the body with at least one of a plurality of cells of a tray…



The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A seeder head comprising: a body having a proximal end and a distal end spaced a distance from the proximal end; a bore extending through an interior of the body from the proximal end to the distal end, the bore comprising a proximal opening at the proximal end and a distal opening at the distal end;
a first hold arm disposed within the bore between the proximal end and the distal end, the first hold arm coupled to a first actuator disposed on a first side of the bore; and a second hold arm disposed within the bore between the distal end and the first hold arm, the second hold arm coupled to a second actuator disposed on a second side of the bore opposite the first side of the bore, wherein: the bore is shaped and sized to receive a plurality of seeds at the proximal opening, the first hold arm and the second hold arm are movable by the first actuator and the second actuator to selectively allow one or more of the plurality of seeds to fall under force of gravity to the distal opening of the bore, the first and second actuators are disposed at opposite ends of a side of the bore, the first and second hold arms being disposed in between the first and second actuators and are translatable in a direction parallel to a vertical plane disposed in vertical plane, and the proximal end of the body is coupled to a distal end of a seed dispenser that is supported on movable supports that allow movement of the seed dispenser and the seeder head to align the distal end of the body with at least one of a plurality of cells of a tray…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651